Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1:
The prior art does not disclose that the current limiting circuit comprises a first series resistor connected between the gate and the source of the first field-effect transistor, the drain being connected to the first point of connection, the gate being connected to the connection output of the protection circuit. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 12: The prior art does not disclose that the first current monitoring module comprises, at least: a first normally closed field-effect transistor and a series resistor connected between the gate and the source of the second field-effect transistor, the drain being connected to the connection input of the protection circuit, and a first bipolar transistor of NPN type connected in such a way that: the collector of the first bipolar transistor is connected to the source of the second field-effect transistor, the emitter of the first bipolar transistor is connected to the gate of the second field-effect transistor and to the first point of connection, and that wherein the base of the first bipolar transistor is connected to the reference voltage generator to receive the first reference voltage. This 
The following is an examiner’s statement of reasons for allowance of claim 17: The prior art does not disclose that the reference voltage generator circuit comprises a first and a second resistors connected in series, of substantially equal value, and that the first reference voltage is supplied at a second point of connection between the first and the second resistors. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836